In consolidated actions to recover damages for injury to person and property, and for loss of services, etc., the defendant in the second above-entitled action appeals from an order of the Supreme Court, Queens County, entered December 22,1965, which inter alia granted the plaintiffs’ motion pursuant to CPLR 325 to remove the action from the Civil Court of the City of New York, Queens County, to the Supreme Court of said County and to amend the complaint and bill of particulars by increasing the ad damnum with respect to plaintiff Irving Schalit from $5,000 to $100,000. Order reversed, without costs, and motion denied, without prejudice to renewal upon a proper showing of a causal connection between the allegedly increased injuries and the accident sued upon. In our opinion, the motion papers do not warrant the removal of the action to the Supreme Court. The physician’s affidavit shows no causal connection between the surgery performed and the accident (cf. Scalzo v. Brunori, 17 A D 2d 612;. Ferrari v. Paramount Plumbing Heating Co., 20 A D 2d 878; Jiminez v. Seickel & Sons, 22 A D 2d 643; Matter of Kornfeld v. Wagner, 15 A D 2d 921, affd. 12 N Y 2d 348). Christ, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.